Case 1:19-cr-00037-CCB Document 16 Filed 01/25/19 Page 1 of 4

CJF1.23.19
DM: USAO 2019R00046

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

      

UNI'I`ED STATES OF AMERICA *
* CRIMINAL NO. CCB-19-037
v. *
* UNDER SEAL
ERIC RICH, ”‘
a.k.a. “E-Dog,” "‘ (Conspiracy to Distribute and Possess
a.k.a. “E-Dub,” ”‘ With Intent to Distribute Controlled
a.k.a. “Gre ,” * Substances, 21 U.S.C. §846; Aiding
* and Abetting, 18 U.S.C. § 2;
* Forfeiture, 21 U.S.C. § 853, 28 U.S.C.
"‘ § 2461(¢:), Fed. R. Crim. P. 32.2.(a))
4c
'§¢
*
fe
k
'k
k
k
I)efendants _ "‘
kin'n'n\ek:'e
INDICTMENT
COUNT ONE

(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)
The Grand Jury for the District of Maryland charges that:
Beginning on a date unknown to the Grand Jury but at least prior to January l, 2017, and
continuing until on or about the date of this Indictrnent, in the District of Maryland, the

defendants,

Case 1:19-cr-00037-CCB Document 16 Filed 01/25/19 Page 2 of 4

ERIC RICH,
a.k.a. “E-Dog,”
a.k.a. “E-Dub,”

a.k.a. “Gre ,”

 

did knowingly and intentionally combine, conspire, confederate and agree with one another and
with others known and unknown to the Grand Jury to distribute and possess with intent to distribute
28 grams or more of a mixture or substance containing a detectable amount of cocaine base, a
Schedule ll substance, in violation of Title 21 of the United States Code Section 841.

21 U.S.C. § 846

21 U-S-C- § 34l(b)(1)(A)(vi), (b)(l)(B)(i)
18 U.s.c. § 2

Case 1:19-cr-00037-CCB Document 16 Filed 01/25/19 Page 3 of 4

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and Title 28,
United States Code, Section 2461 (c), in the event of the defendants’ convictions under Count
One of this Indict_ment.
Narcotics Forfeiture
2. As a result of the offenses set forth in Count One, incorporated herein, the
defendants shall forfeit
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violations; and
b. any property used or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such violations.

3. The property to be forfeited includes any funds that were furnished or intended to
be furnished in exchange for controlled substances and constitutes proceeds traceable to such
exchanges and was used or intended to be used to facilitate a violation of the Controlled
Substances Act.

Substitute Assets
, 4. If any of the property described above, as a result of any act or omission of any
defendant,
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, Or deposited With, a third perSOn;

Case 1:19-cr-00037-CCB Document 16 Filed 01/25/19 Page 4 of 4

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
e. has been commingled With other property which cannot be subdivided without
difficulty
the United States of America shall be entitled to forfeiture of substitute property.

21 U.s.C. § 853
28 U.S.C. § 2461(@)

 

ROBERT K. HUR
UNITED STATES ATTORNEY

A TRUE BILL:

 

FOREPERSON DATE

